ORDER
PER CURIAM.
Movant, Sylvester Huggins, appeals from the denial of his Rule 29.15 motion, after an evidentiary hearing. Movant was convicted, following a jury trial, of three counts of assault in the first degree and sentenced to concurrent terms of imprisonment of 30 years, 20 years, and 20 years.
We have reviewed the record with regard to the motion court’s denial of movant’s Rule 29.15 motion. The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).